Filed 1/31/17
                            CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                 STATE OF CALIFORNIA



OC INTERIOR SERVICES, LLC as Trustee,             D070680
etc.,

        Plaintiff and Respondent,                 (Super. Ct. No.
                                                   30-2009-00126341-CU-CI-CJC)
        v.

NATIONSTAR MORTGAGE, LLC et al.,

        Defendants and Appellants.


        APPEAL from a judgment of the Superior Court of Orange County, Derek W.

Hunt, Judge. Reversed and remanded with directions.

        Dykema Gossett and Lukas Sosnicki, Brian H. Newman, for Defendants and

Appellants.

        Songstad & Randall, Songstad Randall Coffee & Humphrey and William D.

Coffee for Plaintiff and Respondent.

        In this case, plaintiff OC Interior Services, Inc. (OCI) purchased real property

knowing about a recorded default judgment in the chain of title that vacated the lien

interest of the predecessor-in-interest to appellants Deutsche Bank National Trust
Company, in Trust for the Harborview Mortgage Loan Pass-Through Certificates, Series

2007-7 (Deutsche Bank) and Nationstar Mortgage, LLC (Nationstar, together appellants).

The default judgment was later adjudicated as void. The question presented is whether

OCI, a purported bona fide purchaser for value, took title to the property subject to

appellants' lien. The trial court found that OCI was a bona fide purchaser for value that

took title to the property free of appellants' lien. We reverse as the void default judgment

was a nullity for all purposes, including as against a purported bona fide purchaser for

value.

                    FACTUAL AND PROCEDURAL BACKGROUND

The Loan and Default

         In 2007, Roger Hart obtained a $2 million loan from Mirad Financial Group

(Mirad) on real property located in Silverado, California (the property). A first deed of

trust (First DOT) recorded against the property secured the loan. Mirad sold Hart's loan.

The loan was securitized through a pooling and servicing agreement, which created a

trust, of which Deutsche Bank serves as the trustee. The trust has owned the loan since

2007. In 2008, servicing rights to the loan were transferred to Aurora Loan Services,

LLC (Aurora). Aurora informed Hart of this change.

         The First DOT named Mirad as the lender and Mortgage Electronic Registration

Systems, Inc. (MERS) as the beneficiary and nominee for Mirad, and Mirad's successors

and assigns. The First DOT expressly granted MERS the "legal title to the interests

granted by Borrower in this Security Instrument" and the right to exercise all of the

interests of the Lender (and its successors and assigns thereunder), including the right to

                                             2
foreclose. The First DOT provided that the original lender could sell the note and deed of

trust, one or more times, without notice to the borrower and that the sale might result in a

change of the loan servicer. In 2009, Hart defaulted on the loan.

The Hart Action

       Hart communicated with Aurora regarding a forbearance agreement. At the same

time, Hart, acting in propria persona, filed a verified complaint against Mirad to cancel

the First DOT, loan and promissory note, and for an injunction preventing Mirad and its

successors in interest from asserting any right to the property (the Hart Action). Hart did

not allege a claim for quiet title. Hart did not name MERS or Aurora as defendants. Hart

claimed that he had legally rescinded the loan under the Truth in Lending Act by

delivering a notice of rescission to Mirad and that he had repaid the loan in full.

       After Mirad failed to respond, Hart obtained a default judgment purporting to

cancel and nullify the First DOT, and declaring that Mirad and any successor in interest

to Mirad had no interest in the property. The default judgment expressly ordered Mirad

and any successor in interest to record a conveyance of the property to Hart. On

December 31, 2009, Hart recorded the default judgment.

Sale of the Property to OCI and Voiding the Default Judgment

       After entry of the default judgment, Saeed Paymozd, the sole member of OCI,

offered to purchase the property. The purchase and sale agreement listed the closing date

as January 4, 2010, only days after Hart had recorded the default judgment. OCI paid

$750,000 for the property, knowing the custom home on the property was worth $1.5

million. First American Title Insurance Company (First American) issued a preliminary

                                              3
title report and a title insurance policy to OCI in the amount of $937,500. Neither

document referenced the First DOT.

       Around the same time that he sold the property, Hart entered into a forbearance

agreement with Aurora to forestall Aurora's foreclosure of the property. Hart later

conveyed the property to Whitestar International Holdings Ltd. (Whitestar) through a

recorded grant deed. Paymozd and Whitestar executed an addendum to the purchase

agreement and an assignment of Paymozd's position in the purchase agreement to OCI.

Thereafter, Hart defaulted on the forbearance agreement, leading to Aurora's discovery of

the default judgment.

       In August 2010, Mirad (who had changed its name to BrightGreen Home Loans,

Inc.) filed a motion to set aside the default and default judgment in the Hart action under

subdivision (d) of Code of Civil Procedure section 473, alleging that Hart served the

summons and complaint at Mirad's former place of business and it had no notice of the

action. The trial court granted Mirad's motion and ordered that the default judgment

purporting to cancel the First DOT was void, vacated, and set aside. The trial court also

allowed MERS to intervene in the Hart Lawsuit. MERS, however, later filed a notice of

nonintervention, stating that the set aside of the default judgment rendered its

intervention moot.

The Instant Action

       Quality Loans Service Corp. (Quality), the trustee under the First DOT, recorded a

Notice of Trustee Sale. About a year after purchasing the property, Paymozd found a

copy of the Notice of Trustee's Sale posted to the door of the property. OCI filed the

                                             4
instant action to stop the foreclosure and obtain a determination that the property was not

subject to the First DOT. The trial court later ordered the Hart lawsuit and the instant

action consolidated for all purposes. In 2012, Aurora transferred the servicing rights for

the loan to Nationstar.

       OCI and appellants filed cross-motions for summary judgment, alternatively

summary adjudication. The primary question was whether OCI took title to the property

free of the First DOT based on the recorded default judgment purporting to cancel

Mirad's interest in the property. As relevant here, OCI argued in its motion that it was

entitled to judgment in its favor because it qualified as a bona fide purchaser for value

that relied on the recorded default judgment showing Mirad's interest in the property had

been vacated.

       In their motion, appellants argued that OCI's claims failed as a matter of law

because, even assuming OCI qualified as a bona fide purchaser, a bona fide purchaser

could not claim title based on the void judgment; thus, OCI took the property subject to

the First DOT. Alternatively, assuming the court rejected its first argument, appellants

asserted they were entitled to a judgment in their favor because the undisputed facts show

OCI did not qualify as a bona fide purchaser as a matter of law.

       The trial court denied appellants' motion; thus, by implication, the court concluded

that OCI took title to the property free of the First DOT. The trial court granted OCI's

motion for summary adjudication of its first cause of action for declaratory relief, finding

that OCI qualified as a bona fide purchaser as a matter of law that took title to the

property free of the First DOT. OCI's claims against Hart proceeded to trial. The trial

                                              5
court ultimately found liability against Whitestar on OCI's breach of contract claim for

damage to the property caused by a mudslide and awarded OCI $130,718 in damages.

                                        DISCUSSION

                                 I. General Legal Principles

       Summary judgment is granted if all the submitted papers show that there is no

triable issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law. (Code Civ. Proc., § 437c, subd. (c); Aguilar v. Atlantic Richfield Co.

(2001) 25 Cal. 4th 826, 850.) The party moving for summary judgment bears an initial

burden of production to make a prima facie showing of the nonexistence of any triable

issue of material fact. (Aguilar v. Atlantic Richfield Co., supra, at p. 850.) The burden of

production then shifts to the opposing party to make a prima facie showing of the

existence of a triable issue of material fact. (Ibid.)

       We independently review the parties' supporting and opposing papers and apply

the same standard as the trial court to determine whether there exists a triable issue of

material fact. (City of San Diego v. U.S. Gypsum Co. (1994) 30 Cal. App. 4th 575, 582.)

We liberally construe the evidence in support of the party opposing summary judgment

(Wiener v. Southcoast Childcare Centers, Inc. (2004) 32 Cal. 4th 1138, 1142) and assess

whether the evidence would, if credited, permit the trier of fact to find in favor of the

party opposing summary judgment under the applicable legal standards. (Cf. Aguilar v.

Atlantic Richfield Co., supra, 25 Cal.4th at p. 850.)




                                               6
                                           II. Analysis

       Hart did not appeal the ruling declaring the default judgment void and OCI does

not dispute that the default judgment is void. Rather, OCI contests the legal effect of the

void default judgment in the chain of title. OCI asserts that it relied on the default

judgment showing that the First DOT had been vacated and that title to the property

passed to it free of the First DOT. Appellants, on the other hand, contend that the void

default judgment is a nullity for all purposes and, as a matter of law, title did not pass to

OCI free of the First DOT.

       As we shall explain, we agree with appellants. We first address the concept of a

judgment that is void on the face of the record versus a judgment that appears valid on

the face of the record and explain why this distinction makes no difference when a

judgment is ultimately declared void. We then explain why even a bona fide purchaser

cannot claim title clear of the First DOT based on a void judgment.

A. Judgments Void or Valid on the Face of the Record

       OCI contends that the default judgment was not "void on its face." Rather, OCI

asserts that the default judgment plainly provided "on its face" that the First DOT was

cancelled, that this had the effect of a recorded reconveyance, and thus, could be relied on

by a bona fide purchaser. Appellants assert that the improper service of Mirad rendered

the default judgment void, and additionally, the default judgment was "void on its face."

The parties misconstrue the term "void on its face" and thus miscomprehend the use of

this term in the cited case law.



                                              7
       A judgment may be void on the face of the record, or it could appear to be valid on

the face of the record.1 (8 Witkin, Cal. Procedure (5th ed. 2008) Attack on Judgment in

Trial Court, §§ 207 [judgment void on its face], 208, 209 [judgment valid on its face],

pp. 812-816 (8 Witkin, Cal. Proc.).) This distinction may be important in a particular

case because it impacts the procedural mechanism available to attack the judgment, when

the judgment may be attacked, and how the party challenging the judgment proves that

the judgment is void.

       Either a "direct attack" or a "collateral attack" are the procedural mechanisms

available to challenge a judgment that is allegedly void. A direct attack means an attack

on the judgment in the action in which it was rendered, or a proceeding instituted for the

specific purpose of attacking the judgment. (8 Witkin, Cal. Proc., supra, § 1, pp. 583-

584.) In contrast, a collateral attack is any procedural challenge that does not constitute a

direct attack. (8 Witkin, Cal. Proc., supra, § 6, pp. 590-591.) For example, a proceeding

brought for some purpose other than specifically attacking the judgment. (Ibid.)

       Witkin notes that "[t]he First Restatement of Judgments followed the conventional

practice in distinguishing direct and collateral attack. The Second Restatement abandons

this terminology, and explains the departure as follows: 'With reference to these various

types of relief, traditional terminology undertook to draw a distinction between "direct"

and "collateral" attacks on a judgment. Relief by way of a motion for new trial or an

appeal was categorized as direct attack. Defensive relief, wherein a judgment was


1     For ease of reference, in discussing the law this opinion uses the term "judgment"
and does not distinguish a judgment obtained by default.
                                              8
attacked in the course of another action in which the judgment was relied on by an

opposing party, was usually categorized as collateral attack. But other forms of relief

were sometimes characterized as "direct" and sometimes as "collateral." . . . [T]he

distinction between "direct" and "collateral" attack is not helpful in analysis of the

essential questions involved in determining whether relief from a judgment is appropriate

in any given set of circumstances. The essential questions are as follows: First, does the

person seeking relief have standing to obtain relief from the judgment in question on the

ground upon which he relies? Second, is the forum in which relief is sought the

appropriate one for considering the particular attack? Third, may evidence be offered in

support of the attack when it "contradicts the face of the record"? The rules of this

Chapter are formulated in terms of these questions rather than the characterization of an

attack as "direct" or "collateral." ' " (8 Witkin, Cal. Proc., supra, § 1, pp. 583-584.) This

opinion retains the direct attack versus collateral attack distinction because the majority

of the case law employs this distinction.

       A judgment that is void on the face of the record is subject to either direct or

collateral attack at any time. (County of San Diego v. Gorham (2010) 186 Cal. App. 4th
1215, 1228 (Gorham); City of Los Angeles v. Morgan (1951) 105 Cal. App. 2d 726, 732

(Morgan); 8 Witkin, Cal. Proc., supra, § 207, pp. 812-813; 3 Wegner et al., Cal. Practice

Guide: Civil Trial and Evidence (The Rutter Group 2016) ¶ 18:509, p. 18-139.) To prove

that the judgment is void, the party challenging the judgment is limited to the judgment

roll, i.e., no extrinsic evidence is allowed. (8 Witkin, Cal. Proc., supra, § 11, pp. 594-

595; Johnson v. Hayes Cal Builders, Inc. (1963) 60 Cal. 2d 572, 576 ["The validity of the

                                              9
judgment on its face may be determined only by a consideration of the matters

constituting part of the judgment roll."]; Dill v. Berquist Construction Co. (1994) 24
Cal. App. 4th 1426, 1441 [" 'A judgment or order is said to be void on its face when the

invalidity is apparent upon an inspection of the judgment-roll." '].)2

       In contrast, a judgment that is valid on the face of the record is generally not

subject to collateral attack. (Gorham, supra, 186 Cal.App.4th at p. 1228; 8 Witkin, Cal.

Proc., supra, § 208, pp. 813-814.) In other words, a judgment that is valid on the face of

the record must be challenged by direct attack, such as a motion in the original action, an

appeal in the original action, or an independent equitable action. (8 Witkin, Cal. Proc.,

supra, § 11(3), pp. 594-595.) A judgment valid on the face of the record may be set aside

under Code of Civil Procedure section 473, subdivision (b) within a reasonable time after

the party learns of the judgment, or it may be set aside in an independent equitable action

without time limit. (Gorham, supra, 186 Cal.App.4th at p. 1228; 8 Witkin, Cal. Proc.,

supra, § 209, pp. 814-816; 3 Wegner et al., Cal. Practice Guide: Civil Trial and Evidence

(The Rutter Group 2016) ¶18:510, p. 18-140.) Extrinsic evidence, i.e., evidence outside

the judgment roll, may be presented on direct attack of a judgment that is valid on the



2      What the judgment roll consists of differs depending on whether any defendant
answered the complaint. (Code Civ. Proc., § 670.) In default situations, the judgment
roll consists of "the summons, with the affidavit or proof of service; the complaint; the
request for entry of default with a memorandum indorsed thereon that the default of the
defendant in not answering was entered, and a copy of the judgment; if defendant has
appeared by demurrer, and the demurrer has been overruled, then notice of the overruling
thereof served on defendant's attorney, together with proof of the service; and in case the
service so made is by publication, the affidavit for publication of summons, and the order
directing the publication of summons." (Id. at subd. (a).)
                                             10
face of the record to rebut the presumption that the judgment is valid. (8 Witkin, Cal.

Proc., supra, § 5, pp. 589-590; see e.g., Strathvale Holdings v. E.B.H. (2005) 126
Cal. App. 4th 1241, 1249.)3

       Nonetheless, an exception exists to the rule barring collateral attacks to judgments

that appear valid on the face of the record. (8 Witkin, Cal. Proc., supra, § 13, pp. 596-

597.) As our high court explained many years ago, if a party admits facts showing that a

judgment is void, or allows such facts to be established without opposition, then, as a

question of law, a court must treat the judgment as void upon its face. (Hill v. City Cab

& Transfer Co. (1889) 79 Cal. 188, 191 (Hill); see also Brockway etc. Co. v. County of

Placer (1954) 124 Cal. App. 2d 371, 376 [" 'if the parties admit or stipulate, or fail to

object to the evidence of, the facts showing a lack of jurisdiction, it is then established

that the judgment is void as effectively as shown by the record; and whenever such fact is

brought to the attention of the court, it is the duty of the court to so declare as a matter of

law.' " (Italics deleted.)]; Fidelity Creditor Service, Inc. v. Browne (2001) 89
Cal. App. 4th 195, 205 [recognizing the rule in Hill]; Plaza Hollister Ltd. Partnership v.

County of San Benito (1999) 72 Cal. App. 4th 1, 20, fn. 14 [same].) Witkin cites


3      Some cases discuss judgments that are "void" or merely "voidable." (See e.g.,
Morgan, supra, 105 Cal.App.2d at p. 730.) A "void" judgment means a judgment that is
void on the face of the record (i.e., the judgment roll) and subject to either direct or
collateral attack, whereas a "voidable" judgment means a judgment that is valid on the
face of the record and may not be collaterally attacked. (Id. at p. 732; see also Rest.2d,
Judgments, Introductory Note to Chapter 5 (Relief From a Judgment), Comment c, p.
143.) We agree with the Restatement Second that use of the void versus voidable
"distinction usually introduces confusion into analysis of whether relief from a judgment
should be granted to a particular applicant in a particular forum." (Rest.2d, supra, at p.
143.)
                                              11
Thompson v. Cook (1942) 20 Cal. 2d 564, 569 and Garrison v. Blanchard (1932) 127
Cal. App. 616, 621 (Garrison) as examples of situations where, in a collateral attack, a

party has waived the rule excluding extrinsic evidence. (8 Witkin, Cal. Proc., supra,

§ 13, pp. 596-597.) We describe this exception as the "Hill rule."

       To make matters even more complicated, an exception exists to the Hill rule in

situations where a collateral attack on a judgment valid on its face involves bona fide

purchasers that relied on the judgment. Namely, where a party collaterally attacks a

judgment that appears valid on the face of the record, that party "may not have the benefit

of the exception to the rule confining a collateral attack to matters appearing on the face

of the record [if] the respondents are bona fide purchasers. The title of such a purchaser

may not be successfully questioned even though he admits by pleading, or fails to object

to the admission in evidence of facts tending to show that the judgment or order upon

which it is based is invalid." (Marlenee v. Brown (1943) 21 Cal. 2d 668, 678.) We

describe this as the "exception to the Hill rule."

       As examples of similar situations applying the exception to the Hill rule, the

Marlenee court cited Garrison, supra, 127 Cal.App. at pp. 621-623, and a number of

cases relied on by the Garrison court, including Newport v. Hatton (1929) 207 Cal. 515,

519, 520 (Newport), Follette v. Pacific L. & P. Corp. (1922) 189 Cal. 193, 205, 214

(Follette); Doyle v. Hampton (1911) 159 Cal. 729, 733, 734 (Doyle), Reeve v. Kennedy

(1872) 43 Cal. 643, 650-653 (Reeve), and Dunn v. Dunn (1896) 114 Cal. 210 (Dunn).

(Marlenee, supra, 21 Cal.2d at p. 678; also, Garrison, supra, at pp. 621-622.) Review of

Newport, Doyle, Reeve and Dunn reveal that these cases all involved collateral attacks on

                                              12
prior judgments that were valid on their faces as against bona fide purchasers. (Newport,

supra, at pp. 519-520; Doyle supra, at pp. 731-733, 734; Dunn, supra, at pp. 211-212.)

Follette also involved a collateral attack on a prior judgment that was valid on its face,

but the Hill exception applied because the party who purchased the property was not a

bona fide purchaser. (Follette, supra at pp. 205, 214.)

       As the foregoing discussion reveals, OCI's argument that it could rely on the

default judgment because the default judgment provided "on its face" that the First DOT

was cancelled, is wrong. Whether a judgment is void or valid on the face of the record

does not refer to looking at a judgment to assess the validity of what the judgment

adjudicated. Rather the term impacts how the party challenging the judgment proves that

the judgment is void, and how a court analyzes the party's claim that a particular

judgment is void.

       As an example, in this case the default judgment appeared to be valid on the face

of the record, i.e., simply looking at the judgment roll. Mirad directly attacked the

default judgment in the original action. Accordingly, the trial court did not need to

employ the direct versus collateral attack distinction to resolve the issue. (Compare,

Becker v. S.P.V. Construction Co. (1980) 27 Cal. 3d 489, 492-493 ["To determine the

propriety of the defendants' motion to vacate the default judgment, this court must look to

the rules which govern collateral attacks on judgments since the defendants' motion was

not timely under [Code of Civil Procedure] section 473."].) In its direct attack on a

default judgment that appeared valid on the face of the record, Mirad properly presented



                                             13
extrinsic evidence showing it was never served with the summons and complaint to rebut

the presumption of validity. (Strathvale Holdings v. E.B.H., supra, 126 Cal.App.4th at

p. 1249 [extrinsic evidence permissible on direct attack of a judgment that is valid on the

face of the record].) The trial court agreed, and set aside the default judgment as void.

B. General Effect of a Void Judgment

       " 'A judgment absolutely void may be attacked anywhere, directly or collaterally

whenever it presents itself, either by parties or strangers. It is simply a nullity, and can be

neither a basis nor evidence of any right whatever.' " (Andrews v. Superior Court of San

Joaquin County (1946) 29 Cal. 2d 208, 214-215.) " ' "A void judgment [or order] is, in

legal effect, no judgment. By it no rights are divested. From it no rights can be obtained.

Being worthless in itself, all proceedings founded upon it are equally worthless. It

neither binds nor bars any one." ' " (Rochin v. Pat Johnson Manufacturing Co. (1998) 67
Cal. App. 4th 1228, 1240, quoting Bennett v. Wilson (1898) 122 Cal. 509, 513-514.)

       When a court lacks jurisdiction in a fundamental sense, such as lack of authority

over the subject matter or the parties, an ensuing judgment is void. (People v. American

Contractors Indemnity. Co. (2004) 33 Cal. 4th 653, 660.) To establish personal

jurisdiction, it is essential to comply with the statutory procedures for service of process.

(Ellard v. Conway (2001) 94 Cal. App. 4th 540, 544.) Accordingly, " 'a default judgment

entered against a defendant who was not served with a summons in the manner

prescribed by statute is void.' " (Ibid.) Whether the lack of jurisdiction appears on the

face of the judgment roll, or is shown by extrinsic evidence for a judgment that appears



                                              14
valid on its face, "in either case the judgment is for all purposes a nullity—past, present

and future." (Morgan, supra, 105 Cal.App.2d at p. 732.) This is such a case.4

C. The Void Default Judgment Did Not Pass Title Free of the First DOT

       "It is well established that a bona fide purchaser for value who acquires his interest

in real property without notice of another's asserted rights in the property takes the

property free of such unknown rights." (Hochstein v. Romero (1990) 219 Cal. App. 3d
447, 451.) The elements of a bona fide purchase are payment of value, in good faith, and

without actual or constructive notice of another's rights. (Melendrez v. D & I Investment,

Inc. (2005) 127 Cal. App. 4th 1238, 1251.) The issue of whether a buyer is a bona fide

purchaser is ordinarily a question of fact. (612 South LLC v. Laconic Limited

Partnership (2010) 184 Cal. App. 4th 1270, 1279 (612 South LLC).) "A person generally

has 'notice' of a particular fact if that person has knowledge of circumstances which, upon

reasonable inquiry, would lead to that particular fact." (First Fidelity Thrift & Loan Assn.

v. Alliance Bank (1998) 60 Cal. App. 4th 1433, 1443.) Information coming from outside

the recorded chain of title may not ignored if that information puts the party on notice of

other information that reasonably brings into question the state of title reflected in the

recorded chain of title. (612 South LLC, supra, 184 Cal.App.4th at pp. 1278-1279.)




4      Appellants assert the default judgment is also void because MERS, the record
beneficiary of the First DOT, received no notice of the Hart action. OCI disputes that
MERS was an indispensable party to the Hart action or, in the alternative, OCI argues
that appellants should be estopped from making this argument. We need not address this
dispute as the default judgment is void based on lack of jurisdiction over Mirad.
                                              15
       Although the trial court concluded, as a matter of law, that OCI qualified as a bona

fide purchaser for value, the issue is hotly contested on appeal with appellants arguing

that, at a minimum, a triable issue of material fact existed. For purposes of analysis, we

assume, without deciding, that OCI qualified as a bona fide purchaser for value.

       The law protects innocent purchasers, but "that protection extends only to those

who obtained good legal title." (Wutzke v. Bill Reid Painting Service, Inc. (1984) 151
Cal. App. 3d 36, 43.) For example, "a forged document is void ab initio and constitutes a

nullity; as such it cannot provide the basis for a superior title as against the original

grantor." (Ibid.) "An instrument that is void ab initio is comparable to a blank piece of

paper and so necessarily derives no validity from the mere fact that it is recorded."

(Morgan, supra, 105 Cal.App.2d at p. 733.)

       The Miller and Starr treatise describes a number of circumstances where defects in

the record title will be enforceable against a bona fide purchaser. These circumstances

include: where a grantor failed to deliver the deed; an instrument is altered without

authority before it is recorded; fraud in the inception; a deed without a description or an

inadequate description; and recording a forged or invalid instrument. (4 Miller & Starr,

Cal. Real Estate (4th ed. 2016) §§ 10-71-10:75, pp. 10:258-10:265.) For example, "an

instrument wholly void, such as an undelivered deed . . . cannot be made the foundation

of a good title, even under the equitable doctrine of bona fide purchase." (Trout v. Taylor

(1934) 220 Cal. 652, 656.) Similarly, a forged deed does not divest "the rights of the

original owner . . . even as to a [subsequent] bona fide purchaser." (Wutzke v. Bill Reid

Painting Service Inc., supra, 151 Cal.App.3d at p. 43.) As Miller and Starr explains,

                                              16
"most of the title defects, encumbrances and liens that can be asserted against a bona fide

purchaser are covered by a policy of title insurance even if they are not apparent from the

public records." (4 Miller & Starr, Cal. Real Estate (4th ed. 2016) § 10-70, p. 10:255.)

       Here, when OCI purchased the property, the recorded default judgment vacated

the First DOT. The default judgment was later adjudicated as void. The question in this

appeal is whether OCI, an assumed bona fide purchaser for value, took title to the

property subject to appellants' lien. There is a dearth of case law on this issue, with each

side of this dispute relying on different authority.

       Appellants rely on Morgan. (Morgan, supra, 105 Cal. App. 2d 726.) In Morgan,

the owner of real property brought an independent action in equity to vacate a recorded

quiet title judgment, that appeared valid on its face, quieting title in favor of appellant.

(Id. at pp. 728-732.) The owner properly presented extrinsic evidence showing that it had

never been served with the complaint in the quiet title action. (Id. at pp. 729, 731.)

Although the Morgan court erroneously termed the quiet title judgment as void, not

voidable, it later properly noted that "judgments which on their face or on the judgment

roll affirmatively disclose their invalidity" are void judgments and those which do not

show the invalidity on their face as voidable judgments. (Id. at p. 732.) It then noted that

the void versus voidable distinction makes no difference because the end result is the

same—"[i]f a judgment is void it is not a judgment." (Id. at pp. 732-733.) We agree with

this conclusion as it properly applied the rules for attacking judgments. (Ante, Pt. II.A.)

       OCI relies on Garrison, supra, 127 Cal. App. 616. Appellants argue that Garrison

is flawed and that part of its holding addressing service by publication in an action

                                              17
impacting real property has been overruled by the United States Supreme Court. Both

parties misread Garrison, which admittedly is a challenging case to read. Garrison

addressed three separate actions pertaining to a single piece of property and involved a

number of different legal concepts. Stripped to its essence, however, Garrison is merely

another example applying the rules we outlined above. (Ante, Pt. II.A.) Because OCI's

argument relies primarily on Garrison, we review the opinion in detail.

       Charles Seaton owned property subject to street assessment lien held by Southern

California Bond and Finance Corporation (SoCal). (Garrison, supra, 127 Cal.App. at

p. 618.) Seaton died in 1910. (Ibid.) Nonetheless, about 13 years later, SoCal sued

Seaton to foreclose on the lien, naming Seaton as defendant and purportedly served him

by publication of summons (the SoCal action). (Ibid.) Seaton, being dead, defaulted and

a judgment foreclosing the lien was entered against him. (Ibid.) After foreclosing on the

lien, SoCal purchased the property. (Ibid.) SoCal conveyed the property to Josephine

Blanchard. (Ibid.)

       Blanchard sued Seaton, over 15 years after Seaton's death, to quiet her title to the

property (the Blanchard action). (Garrison, supra, 127 Cal.App. at p. 618.) The trial

court entered a default and default judgment against Seaton quieting title to the property

in favor of Blanchard based on a false affidavit showing personal service on Seaton.

(Ibid.) Thereafter, Blanchard conveyed the property to C. E. Rawson, who conveyed the

property to Flora Ellis. (Ibid.) Seaton's estate learned of the Blanchard action,

substituted in as the defendant, and moved to set aside the judgment arguing that the

judgment was void based on the false affidavit of personal service. (Id. at p. 619.) The

                                             18
trial court in the Blanchard action properly vacated the default and default quiet title

judgment against Seaton.5 (Ibid.) The estate then filed a separate action against Ellis

(the estate action) to quiet title to the property. (Ibid.) Ellis, Blanchard and others filed a

cross-complaint in the estate action seeking a judgment quieting title to the property in

their favor. (Id. at p. 617.)

       About two years later, while the estate action was still pending, the Blanchard

matter went to trial and Seaton's estate recovered judgment, quieting the estate's title to

the property. (Garrison, supra, 127 Cal.App. at p. 619.) Although the estate obviously

knew of Ellis's interest in the property, the estate never made her a party to the Blanchard

action and Ellis did not know of the judgment quieting title to the property in favor of the

estate. (Ibid.) The Garrison court agreed that the trial court in the Blanchard action

properly set aside the default and default judgment as void under the Hill rule based on

the false affidavit of personal service on a dead man. (Garrison, supra, 127 Cal.App. at

p. 621, citing Hill, supra, 79 Cal. 188.) We agree with this conclusion.

       The Garrison court then noted, however, that Ellis did not have notice of the order

vacating the default and default judgment in the Blanchard action. (Garrison, supra, 127

Cal.App. at p. 621.) Nor did Ellis have notice of the subsequent quiet title judgment in

favor of the estate in the Blanchard action. (Ibid.) The Garrison court described these

events as "false quantities" because the quiet title issue decided in the Blanchard action



5      The estate's motion was a direct attack on the Blanchard default quiet title
judgment, that appeared valid on its face, but where extrinsic evidence revealed its
invalidity. (Ante, Pt. II.A.)
                                              19
was relitigated in the estate action where Ellis, a bona fide purchaser, prevailed. (Ibid.)

We also agree with this conclusion as the result would be the same under current law

governing quiet title actions. The framework for quiet title actions is now codified in

Code of Civil Procedure sections 760.010 through 764.060. As relevant here, Code of

Civil Procedure section 764.045 states that a judgment is not effective against a person

with a recorded claim at the time the judgment is recorded who is not made a party to the

action, or a person without a recorded claim who was not made a party to the action if

that person's claim was actually known to the plaintiff at any time before the judgment

was entered, or where the claim would have been reasonably apparent from an inspection

of the property.6

       In the estate action, the trial court entered a judgment on the cross-complaint

quieting title to the property in favor of Ellis. (Garrison, supra, 127 Cal.App. at p. 617.)

Seaton's estate appealed from the quiet title judgment against it. (Ibid.) The sole issue on

appeal was the propriety of the quiet title in favor of Ellis as against the estate. The

Garrison court affirmed the quiet title judgment in favor of Ellis. (Ibid.) We agree with

this result. The Garrison court correctly described the estate's quiet title action as a



6       We note that the Hart action sought cancellation of an instrument, not to quiet title.
Accordingly, the parties' reliance on the quiet title statutes is misplaced. As an aside, it is
likely that a default judgment would not have been entered against appellants had Hart
alleged a quiet title claim. In default situations in a quiet title action, a trial court must
hold an evidentiary hearing where the court considers evidence of the plaintiff's title.
(Code Civ. Proc., § 764.010.) Had Hart brought a quiet title action, the trial court would
have required proof of his allegations that he had legally rescinded the loan under the
Truth in Lending Act by delivering a notice of rescission to Mirad and that he had repaid
the loan in full.
                                              20
collateral attack on the Blanchard quiet title default judgment that appeared valid on the

face of the record. (Id. at pp. 622-623.) Although the evidence presented by the parties

revealed that the Blanchard quiet title default judgment was invalid (i.e., the Hill rule),

the exception to the Hill rule applied because Ellis was a bona fide purchaser.

       In summary, Garrison is inapposite as it involved a collateral attack on a prior

judgment that appeared valid on its face. (Garrison, supra, 127 Cal.App. at pp. 621-

623.) The instant case does not involve a collateral attack on a prior judgment; thus, the

rules governing such attacks, and the cases addressing such attacks, do not apply.

Additionally, the issue before us is not the propriety of the order declaring the default

judgment void. As we already noted, OCI does not dispute that the default judgment in

favor of Hart is void. The sole issue is the impact of the void judgment on a purported

bona fide purchaser. We conclude that a void judgment in the chain of title has the effect

of nullifying a subsequent transfer, including a transfer to a purported bona fide

purchaser. Gray v. Hawes (1857) 8 Cal. 562 (Gray), an almost 160 year-old California

Supreme Court opinion supports our conclusion.

       In Gray, David A. Cheever owned property in San Francisco. (Gray, supra, 8 Cal.

at p. 562.) In 1850, Isaac Norman obtained a judgment against Cheever and recorded the

judgment (the Norman judgment). (Id. at pp. 562-563.) The Norman judgment

ultimately resulted in Cheever's property being levied on and sold by the sheriff. (Id. at

p. 563.) Norman purchased the property and, after some intervening conveyances,

plaintiff Gray, a purported bona fide purchaser, purchased the property. (Id. at pp. 562,

564.) In a direct attack on the Norman judgment, Cheever argued (among other things)

                                             21
that the court lacked jurisdiction over him. (Id. at p. 563.) Ultimately, the Supreme

Court reversed the Norman judgment. (Ibid.) The following year, Cheever sold the

property, with that individual selling the property to defendants. (Ibid.)

       Plaintiff sued defendants to determine ownership of the property, with the ultimate

question being the impact of the reversed Norman judgment in the chain of title.

Defendants prevailed and plaintiff appealed from the denial of his new trial motion.

(Gray, supra, 8 Cal. at p. 563.) The California Supreme Court affirmed the judgment in

favor of defendants. (Id. at p. 569.) The Court explained that although the Norman

judgment appeared valid on its face, extrinsic evidence rebutted the presumption of

jurisdiction over Cheever. (Ibid.) The Court concluded that the Norman judgment

against Cheever was void based on lack of jurisdiction and that the void Norman

judgment did not convey good title to plaintiff, the purported bona fide purchaser. (Ibid.)

       The result in Gray is in accord with the Restatement First of Judgments which

provides, "Where there has been a void judgment which purported to transfer a property

interest, a person who purchases the property is not protected and the person against

whom the judgment was rendered is entitled to equitable relief against him." (Rest.1st

Judgments, § 115, com. j, p. 561.)

       The equities also favor appellants. (Civ. Code, § 3543 ["Where one of two

innocent persons must suffer by the act of a third, he, by whose negligence it happened,

must be the sufferer."].) Appellants did nothing wrong. Hart, acting in propria persona,

kept his action to cancel the First DOT a secret while he negotiated with the loan servicer



                                             22
regarding a forbearance agreement.7 OCI and its title insurer were in the best position to

discover Hart's scheme. OCI suspected fraud as it had the seller sign an addendum to the

purchase and sale agreement representing that " 'there are no legal, mechanical,

fraudulent or any other legal issues that may cause harm or financial loss which may

negatively impact the title to this property preceding the sale to Saeed Paymozd or his

assignee.' " OCI obtained a title insurance policy in excess of what it paid for the

property.]) Before OCI purchased the property it also asked its title insurer

" 'What happens if this [default judgment] gets appealed?' And they said, 'That's why you

have title insurance.' " We agree.

       In summary, even assuming OCI's status as a bona fide purchaser for value (a

dubious assumption given the above facts), OCI took title to the property subject to the

First DOT. Accordingly, the trial court erred in granting summary judgment in favor of

OCI based on its purported status as a bona fide purchaser. The matter is remanded for

further proceedings in accordance with this decision.




7      We reject OCI's argument that appellants could have prevented their loss by
recording its assignment of the First DOT. The First DOT expressly provided that the
original lender could sell the note and deed of trust, one or more times, without notice to
the borrower and that the sale might result in a change of the loan servicer. "Members of
the MERS System assign limited interests in the real property to MERS, which is listed
as a grantee in the official records of local governments, but the members retain the
promissory notes and mortgage servicing rights. The notes may thereafter be transferred
among members without requiring recordation in the public records." (Fontenot v. Wells
Fargo Bank, N.A. (2011) 198 Cal. App. 4th 256, 267, disapproved on other grounds by
Yvanova v. New Century Mortg. Corp. (2016) 62 Cal. 4th 919, 939, fn. 13.)
                                             23
                                      DISPOSITION

       The judgment is reversed and the matter is remanded for further proceedings.

Appellants are entitled to their costs on appeal.


                                                                         O'ROURKE, J.

       WE CONCUR:


       HALLER, Acting P. J.


       AARON, J.




                                             24